DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14 and 20) in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Tanaka (US 2014/0234749).
As to claim 1, Tanaka discloses an elastomeric cell frame for a fuel cell (figures 1 and 2, and throughout) the elastomeric cell frame composing a unit cell of the fuel cell (figures 1 and 2 #10, the membrane electrode assembly is the unit cell for the fuel cell, [0036]) and comprising: 
an insert (figures 1, 2, 7, 11, 12, 14, #10, discussed throughout) comprising: 
a membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #10, [0036]) including a polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #18, [0037]) and a pair of electrode layers respectively disposed on opposite sides of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #20a and #22a, [0040]); and
a pair of gas diffusion layers disposed and bonded on upper and lower surfaces of the membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #20b and #22b, [0040]), respectively; and 
an elastomeric frame disposed in an external region of the insert (figures 1, 2, 7, 11, 12, 14 #26, #24 and #28a, [0045], discusses the material thus showing it is elastomeric, also #42 and 44 can be considered part of the elastomeric frame),
wherein the elastomeric frame surrounds one of opposite edge surfaces of the insert and a side surface of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure), the elastomeric frame being interface-
As to claim 2, Tanaka discloses wherein, the elastomeric frame including: an insert receiving hole in which the insert is disposed (figures 1, 2, 7, 11, 12, 14, the elastomer frame #26, 24 and 28a, and the insert #10, the location of the insert is the insert receiving hole) and includes, at an internal peripheral surface thereof, a step surrounding one of opposite surfaces of the insert and the side surface of the insert (figures 1, 2, 7, 11, 12, 14 the denoted frame has a step structure and is connected to opposite surfaces of the 22a and 18); wherein the membrane electrode assembly further comprises: a first electrode layer disposed on one of the opposite surfaces of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #22a, [0040]), the one surface of the polymer electrolyte membrane being seated on the step (figures 1, 2, 7, 11, 12, 14 the polymer electrolyte being #18 is seated on #26 which has a step); and a second electrode layer disposed on the other surface of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #20a, [0040]), and wherein the pair of gas diffusion layers (figures 1, 2, 7, 11, 12, 14 #20a and #22b, [0040]) comprises: a first gas diffusion layer bonded to the first 
As to claim 3, Tanaka discloses wherein, in the insert, a first edge surface of the polymer electrolyte membrane and an edge surface and a side surface of the first electrode layer contact the elastomeric frame (figures 1, 2, 7, 11, 12, 14 #18 is the polymer electrolyte and 22a is the first electrode, the edge surfaces in the horizontal direction in figure 2 and the side surface is in the vertical direction in figure 2),  wherein a first thermal-bonded portion is disposed between the insert and the elastomeric frame, wherein the step and the edge surface of the first electrode layer contact each other and are thermally bonded to each other at the first thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #22a is the electrode, the first portion is at the edge which is the horizontal direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding), wherein a second thermal-bonded portion is disposed between the insert and the elastomeric frame, wherein the step and the side surface of the first electrode layer contact each other and are thermally bonded to each other at the second thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #22a is the electrode, the second portion is at the edge which is the vertical direction (#28a is the bonded portion) direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding), wherein a third thermal-bonded portion is disposed between the insert and the elastomeric frame, and wherein the step and the first edge surface of the polymer electrolyte membrane contact each other and are thermally bonded to each other at the third thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #18 is the polymer 
As to claim 4, Tanaka discloses wherein, a side surface of the polymer electrolyte membrane in the insert contacts the elastomeric frame (), wherein a fourth thermal-bonded portion is disposed between the insert and the elastomeric frame, and wherein the internal peripheral surface of the insert receiving hole and the side surface of the polymer electrolyte membrane contact each other and are thermally bonded to each other at the fourth thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #18 is the polymer electrolyte, the forth portion is at the edge which is the vertical direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding).  
As to claim 5, Tanaka discloses wherein, a side surface of the second electrode layer in the insert contacts the elastomeric frame, wherein a fifth thermal-bonded portion is disposed between the insert and the elastomeric frame, and wherein the internal peripheral surface of the insert receiving hole and the side surface of the second electrode layer contact each other and are thermally bonded to each other at the fifth thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #20 a is the second electrode, the fifth portion is at the edge which is the horizontal direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding). 
As to claim 10, Tanaka discloses wherein, the elastomeric frame comprises: a plurality of inlet manifold through-holes, through which reaction gas and coolant are introduced, at one side of the elastomeric frame; and a plurality of outlet manifold through-holes, through which reaction gas and coolant are discharged, at another side of the elastomeric frame (figures 1 and 
As to claim 11, Tanaka discloses wherein, the elastomeric frame includes at least one protrusion seal on at least one of the upper or lower surfaces of the elastomeric frame, the at least one protrusion seal surrounding the insert along an external region of the insert (figures 1, 2, 7, 11, 12, 14, #26 or #76 or #42 and #44, [0046], [0082], [0052]).  
As to claim 12, Tanaka discloses wherein, the elastomeric frame is composed of thermoplastic elastomer (TPE) (figures 1, 2, 7, 11, 12, 14, #24, [0042], specifically polyphenylene sulfide). 
As to claim 13, Tanaka discloses wherein, wherein the thermoplastic elastomer (TPE) comprises a resin-based hard segment (figures 1, 2, 7, 11, 12, 14, #24, [0042], specifically polyphenylene sulfide) and a rubber-based soft segment (figures 1, 2, 7, 11, 12, 14, #26, [0045], rubber).  
As to claim 20, Tanaka discloses a unit cell for a fuel cell (figures 1 and 2, [0036]) comprising: 
an insert (figures 1, 2, 7, 11, 12, 14 #10, [0036]) comprising a membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #10, [0036]) which includes:
a polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #18, [0037) and a pair of electrode layers respectively disposed on opposite surfaces of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #22a and #20a, [0040]); and

an elastomeric frame disposed to surround one of opposite edge surfaces of the insert and a side surface of the insert in an external region of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure), the elastomeric frame being interface-bonded, through thermal bonding ([0015], [0045], [0088], [0097], [0096], also give that Tanaka discloses the same structure as the instant claimed invention, thermal bonding is a product by process limitation so see MPEP 2113), to portions of the polymer electrolyte membrane and the electrode layers exposed at the edge surface of the insert and the side surface of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure, [0015], [0045], [0088], [0097], [0096], also give that Tanaka discloses the same structure as the instant claimed invention, thermal bonding is a product by process limitation so see MPEP 2113); and
a pair of separators respectively disposed at opposite surfaces of the elastomeric cell frame, to guide flow of reaction gas and coolant (figures 1, 2, 7, 11, 12, 14 #14 and #16 are the separators, #38 and #36 to guide the flow of the reaction gas and #40 to guide the coolant, discussed throughout).  
Allowable Subject Matter
Claims 6-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The structure recited within claim 6 which claims 7-9 and 14 depend is best seen within instant figure 7. This structure is significantly different from the prior art and thus objected to as being dependent upon a rejected base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For claims 1 and 2 prior arts US 2005/0014056; US 8,685,588; US 2011/0311898 (figure 16) and US 2012/0219874 are relevant. For claims 1-5 prior arts US 10,658,683 (figure 14), US 2013/0157175, US 2013/0183604 and US 2014/0287339 are relevant.  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724